DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed August 23, 2022. Claims 6, 7, 9-14 and 16-23 were previously pending, with claims 7, 9-14, 16, 19 and 21 withdrawn from consideration. Applicant cancelled claim 17, amended claims 6 and 23 and added new claims 24 and 25. Claims 6, 18, 20 and 22-25 are under consideration.
Applicant’s claim amendments did not overcome the previously presented rejections for reasons given in the “Response to Arguments” below.
This office action contains new grounds for rejection for the newly added claims 24 and 25.
Response to Arguments
Applicant's arguments filed August 23, 2022 have been fully considered but they are not persuasive. 
Regarding the rejection of claims 6, 17, 18, 22 and 23 under 35 U.S.C. 103 over Keys et al. as evidenced by Arya et al., Rodiger et al., Huang et al., Bonnet et al. and Attali et al., and the rejection of claim 20 under 35 U.S.C. 103 over over Keys et al. as evidenced by Arya et al., Rodiger et al., Huang et al., Bonnet et al. and Attali et al. further in view of Wagner et al. Applicant argues the following:
“1.1. Independent Claim 6
Claim 6 recites and Keys, either alone or in combination with Arya, Rédiger, Huang, Bonnet, and Attali fails to disclose, inter alia, a “fluorescent labeled probe comprising a fluorescent dye and a quencher conjugated at or in the vicinity of respective ends thereof being hybridized to the target DNA between the fluorescent dye and the quencher, and being configured to form a stem-loop structure by sequences near both ends, the sequences being complementary to each other” and a “second step of, after completion of the amplification reaction, measuring fluorescence intensity of the fluorescent labeled probe in each droplet of the plurality of droplets at a plurality of increasing temperatures.”
The limitation incorporated into independent Claim 6 from canceled Claim 17 regarding the fluorescent probe comprising a fluorescent dye and a quencher, was rejected by the combination of Keys and Huang, specifically, paragraph [0047] of Huang was cited as disclosing a TaqMan assay that “inherently teach a probe comprising a fluorescent dye and quencher.” Office Action, at 4. However, while Huang discloses TaqMan probes, the disclosed TaqMan and molecular beacon probes are not capable of being used to perform the limitations in amended Claim 6. Specifically, amended Claim 6 recites that the fluorescence intensity of the fluorescent labeled probe is measured after completion of the amplification reaction, but if a TaqMan probe were to be used in accordance with the steps recited in amended Claim 6, the TaqMan probe would be degraded during the amplification reaction and thus the Tm could not be measured after completion of the amplification reaction due to lack of the probe with fluorescence.
On the other hand, if the claimed fluorescent labeled probe configured to form a stem-loop structure by sequences near both ends (e.g., based on the sequences being complementary to each other) is used, it can be hybridized in itself and thus the probe remains even after the amplification reaction and Tm can be measured after completion of the amplification reaction. None of the references disclose or suggest the procedure using the claimed fluorescent labeled probe or the advantage of the claimed fluorescent labeled probe over TaqMan in this procedure.
For at least the reasons expressed above, Applicant respectfully requests that the rejection of Claim 6 be withdrawn, and that this claim be passed to allowance.
1.2. Dependent Claims 18, 20, 22, and 23
Claims 18, 20, 22, and 23 each depend, either directly or indirectly, from independent Claim 6. They are believed to be patentably distinguished for at least the same reasons as expressed above in relation to the independent claim from which each depends, as well as for the additional elements recited therein and in any intervening claim. Accordingly, Applicant respectfully requests that the rejections of Claims 18, 20, 22, and 23 be withdrawn, and that these claims be passed to allowance.”
Response
However, contrary to Applicant’s assertion, Huang et al. specifically teach measuring melting curves using molecular beacon probes after completion of amplification: Fig. 1; page 7, fourth paragraph; page 8, third paragraph. The rejection is maintained with the addition of rejections for newly added claims 24 and 25.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 6, 18 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Keys et al. (US 2017/0088879 A1; filed September 2016; previously cited) as evidenced by Arya et al. (Expert. Rev. Mol. Diagn., vol. 5, pp. 1-11, 2005; previously cited), Rodiger et al. (The R Journal, vol. 5/2, pp. 37-52, 2013; previously cited), Huang et al. (PLOS ONE, vol. 6:4, e19206, pp. 1-9, plus supplemental Tables S4-S6, 2011; previously cited), Bonnet et al. (PNAS USA vol. 96, pp. 6171-6176, 1999; previously cited) and Attali et al. (F1000Research, vol. 5:1411, pp. 1-11, 2016; previously cited).
A) Regarding claim 6, Keys et al. teach a method for determining whether or not a certain target DNA is contained in a droplet in oil, the droplet containing a fluorescent labeled probe, the fluorescent labeled probe being hybridized to the DNA, by performing a nucleic acid amplification reaction in the droplet ([0005]; [0028]-[0029]; [0033]; [0044]; [0047]-[0051]; [0161]; [0186]; Fig 2A;); performing melting temperature analysis by increasing temperature and observing fluorescence ([0054]); calculating a melting temperature (Tm)  of a product of the nucleic acid reaction  performed in the droplet ([0062]; [0067]; [0069]); determining, based on the calculated Tm being out of a predetermined range of Tm that the target DNA is not contained in the droplet ([0040]; [0049]; [0054]-[0055]; [0062]-[0067]; [0069]; Fig. 2A; Fig. 4), or, based on the fluorescence of the droplet and the value of Tm, that the target DNA is contained in the droplet ([0053]; [0055]; [0069]; [0091]). Keys et al. teach melting curves and their first derivatives (Fig. 7A and 7B, respectively).
Keys et al. teach TaqMan assays ([0047]). As evidenced by Aray et al. TaqMan assay uses a probe labeled with a fluorophore and a quencher (Fig. 1), therefore, by teaching TaqMan assays Keys et al. inherently teach a probe comprising a fluorescent dye and a quencher.
Regarding claim 18, Keys et al. teach droplets disposed on a plane ([0044]).
Regarding claim 22, Keys et al. teach Tm which is selected for a probe associated with target DNA ([0062]-[0065]).
Regarding claim 23, Keys et al. teach detection of droplets containing target DNA based on the expected Tm ([0062]-[0065]; [0067]; [0069]).
B) Keys et al. teach melting curves and their first derivatives (Fig. 7A and 7B, respectively), but do not specifically teach that the melting temperature is obtained from an inflection point of the melting curve.
As evidenced by Rodiger et al., the melting temperature, Tm, is the inflection point of the melting curve (Fig. 1; page 38, first paragraph).
Further, regarding claim 6, Huang et al. teach denaturation curves of target-nucleic acid probes and the probes in the absence of target DNA, where the probes are either TaqMan probes or molecular beacons (Fig. 1; page 2, paragraphs 2-4). Huang et al. teach measuring the melting curves after completion of the amplification (page 7, fourth paragraph; page 8, third paragraph).

    PNG
    media_image1.png
    956
    1012
    media_image1.png
    Greyscale

	Regarding claims 24 and 25, Huang et al. teach detection of the number of wild-type and mutation amplification reactions (Tables S4-S6).
Finally, regarding claim 6, Bonnet et al. teach thermal denaturation curves of molecular beacons in the presence and absence of target sequence (page 6173; page 6174, first and second paragraph; Fig. 2).
	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an inflection point of the melting curve to determine Tm of nucleic acid probes of Keys et al., since this was the established method of Tm calculation. Further, as evidenced by Huang et al. and Bonnet et al., there was a high expectation of success of determining melting curves of fluorescent probes bound to target nucleic acids.
	C) Regarding claim 6, Keys et al. teach detecting a number of droplets which contain the target and which do not contain the target based on the presence of fluorescence and Tm in the predetermined range ([0051]; [0053]; [0058]; [0067]-[0069]); , but do not specifically teach displaying the result on a monitor.
D) Regarding claim 6, Attali et al. teach software for visualization of digital PCR reaction results on a monitor, with the display showing empty droplets and droplets containing fluorescent dyes (Fig. 1; page 2, paragraphs 2-6; Fig. 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the software of Attali et al. to display results of the method of Keys et al., Rodiger et al., Bonnet et al. and Huang et al. The motivation to do so is provided by Attali et al. (Abstract):
“Droplet digital polymerase chain reaction (ddPCR) is a novel platform for exact quantification of DNA which holds great promise in clinical diagnostics. It is increasingly popular due to its digital nature, which provides more accurate quantification and higher sensitivity than traditional real-time PCR. However, clinical adoption has been slowed in part by the lack of software tools available for analyzing ddPCR data. Here, we present ddpcr - a new R package for ddPCR visualization and analysis. In addition, ddpcr includes a web application (powered by the Shiny R package) that allows users to analyze ddPCR data using an interactive graphical interface.”
Therefore one of ordinary skill in the art would have recognized an advantage of using software package which allowed easy evaluation of digital PCR data. Further, as evidenced by Huang et al., a number of droplets containing wild-type or mutant targets would be counted if appropriate labeling was used.
10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Keys et al. (US 2017/0088879 A1; filed September 2016; previously cited), Rodiger et al. (The R Journal, vol. 5/2, pp. 37-52, 2013; previously cited), Huang et al. (PLOS ONE, vol. 6:4, e19206, pp. 1-9, plus supplemental Tables S4-S6, 2011; previously cited), Bonnet et al. (PNAS USA vol. 96, pp. 6171-6176, 1999; previously cited) and Attali et al. (F1000Research, vol. 5:1411, pp. 1-11, 2016; previously cited), as applied to claim 6 above, and further in view of Wagner et al. (Lab on a Chip, vol. 16, pp. 65-69, 2016; previously cited).
A) Regarding claim 20, Keys et al. teach droplets formed by mixing oil and a sample ([0186]), but do not specifically teach a fluorine-based oil.
Regarding claim 20, Wagner et al. teach that fluorocarbon oils are used for droplet production (page 65, second paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the fluorocarbon oil as suggested by Wagner in the method of Keys et al., Rodiger et al., Bonnet et al., Huang et al. and Attali et al. The motivation to do so is provided by Wagner et al. (page 65, second paragraph):
“To make this technology applicable, cross-contamination between droplets should be minimized or eliminated completely. The use of fluorocarbon oils as a continuous phase is advantageous as it provides hydrophobic and lipophobic properties8 thus significantly reducing the solubility of biochemical compounds and their diffusion between flowing droplets. Furthermore, perfluorinated fluids exhibit high gas solubility, which is important for cell survival in droplets,9 and they cause less swelling of microchannels in PDMS-based microfluidic devices than hydrocarbon oils.10”
Therefore it would have been prima facie obvious to one of ordinary skill in the art to have used fluorocarbon oils in creation of the droplets in the method of Keys et al. in order to prevent droplet contamination and facilitate using microfluidic devices, which Keys et al. teach ([0044]; [0070]; [0161]; [0166]; [0170]).
11.	No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        October 24, 2022